Ebf    p
                                                                                                                      COURT OP
                                                                                                                               APPEALS
                                                                                                                              DIViS; ON LE
                                                                                                                 2015 JUN 16
                                                                                                                                      MI 8: 30
    IN THE COURT OF APPEALS OF THE STATE OF WASHIl .
                                                                                                                 E1 Y
                                                           DIVISION II


 STATE OF WASHINGTON,                                                                     No. 45461 -1 - II


                                              Respondent,


              v.



 K H -H,                                                                           PUBLISHED OPINION


                                              Appellant.


             WoRSwIcK, J. —           KH -H appeals from his guilty adjudication in juvenile court for fourth

degree assault with sexual motivation, based on conduct against CR, a teenaged girl, and from


the resulting disposition. KH -H contends that ( 1) insufficient evidence supports the adjudication

of guilt and ( 2) a condition of the disposition requiring him to write an apology letter violates his

rights under the Washington and federal constitutions. We affirm.


                                                                FACTS


             KH -H and CR attended the same high school and had friends in common. On October 1,


2012, KH -H accompanied CR to her house after school; there were no adults at CR' s home at

that time. KH -H and CR sat on CR' s bed and watched videos on CR' s phone.


             KH -H began kissing CR on the face and neck, and CR responded by telling KH -H " to

chill   it   or   to   back   off."   Report of Proceedings ( RP) at 29. KH -H pushed CR onto her back,


leaned over her, and began biting her neck. CR tried to push KH -H away and told him to " stop,"

to get off her, and that it hurt. RP at 35.                  KH -H " pushed his weight down more on [ her] hands,"


reached under            her   shirt and   bra to   grab   her breasts,   and reached   into   and "   tr[ ied] to   undo [   her]
No. 45461 -1 - II



pants."   RP   at   32 -33.   CR then grabbed her cell phone, turned it on, and said she would call her


father. KH -H got up and left the house.

          CR later    noticed   three "   hickies"      or   bruises    on   her   neck.   Clerk'    s   Papers ( CP)   at   18. CR


showed the marks to a friend, JS, and told JS about the incident. JS confronted KH -H, whom she

had considered a friend, and KH -H told JS that he had gone to CR' s house after school, that they

had had    a " sexual connection," and           that   he   gave   her " love bites."        RP at 66. JS told a school


official about the incident.


          The State charged KH -H with two counts of fourth degree assault with sexual motivation,


based on the incident involving CR and based on an unrelated incident involving a different

teenaged girl. At the juvenile court fact -finding hearing, CR and JS testified to the facts as set

forth above. For impeachment purposes, the court admitted a stipulation that stated:


          On October 9, 2012, Officer Bryce Clother interviewed C. R. at Lincoln High
          School.  During that interview, Officer Clother asked C. R. if she told [ KH -H] to
          stop, and C. R. said that she had not, but she had tried to push [ him] away.
CP at 13 - 14.


          The juvenile court adjudicated KH -H guilty on the count involving CR and not guilty on

the other count. Based on various observations about her conduct under examination, the trial

court   expressly found that CR           was a " credible witness,"               describing key portions of her testimony

as "   compelling."     CP at 20.


          At the disposition hearing, the State asked the court to order KH -H to write CR an

apology letter, making         clear   that it   expected " a sincere written              letter   of   apology ...    mean[ ing] an

admission that he did what he was accused of what he' s doing [ sic] and [ is] sorry he put her in

that   position."    RP at 149. Defense counsel objected to this condition, stating:




                                                                    2
No. 45461 - 1 - II



             KH -H] now understands that the Court has found him guilty, but it doesn' t mean
             that he has to then turn around and say,               well, yes,     I did something ... [   H] e still has
             the right to make that decision.


RP at 150 -51.


             The juvenile court sentenced KH -H to three months of community supervision. The

disposition order also required KH -H to " write a letter of apology to [ CR] that is approved by the

Probation Officer           and   the   State."    CP at 42. KH -H appeals.


                                                             ANALYSIS


                                                I. SUFFICIENCY OF THE EVIDENCE


             KH -H first contends that the State presented insufficient evidence for a reasonable trier of


fact to conclude beyond a reasonable doubt that he assaulted CR with sexual motivation. We

disagree.


             When reviewing a challenge to the sufficiency of the evidence supporting an adjudication

of guilt     in   a   juvenile proceeding, " we must decide whether substantial evidence supports the trial


court' s     findings     of   fact   and,   in turn,   whether   the   findings   support   the conclusions of law."       State


v.   B.JS., 140 Wn.         App.      91, 97, 169 P.3d 34 ( 2007).         In doing so, we view the evidence in a light

most favorable to the State, and we defer to the trier of fact on issues of conflicting testimony,

credibility of witnesses, and the persuasiveness of the evidence. B.J.S., 140 Wash. App. at 97;

State   v.   J.P., 130 Wn.        App.       887, 891 -92, 125 P.3d 215 ( 2005). Because KH -H has not assigned


error to any of the trial court' s factual findings, we treat those findings as verities on appeal.

B.J.S., 140 Wash. App. at 97.




                                                                        3
No. 45461 -1 - II



          To convict KH -H for fourth degree assault with sexual motivation, the State had to prove


beyond a reasonable doubt that he assaulted CR for the purpose of his sexual gratification. RCW


9A. 36. 041( 1);    former RCW 13. 40. 020( 31) ( 2012); RCW 13. 40. 135. Because " assault" has not


been defined       by   statute,    Washington        courts use    three   common   law definitions   of assault: "(   1) an


attempt, with unlawful             force, to inflict    bodily injury   upon another; (   2) an unlawful touching with

criminal intent; and ( 3) putting another in apprehension of harm whether or not the actor intends

to inflict   or   is incapable      of   inflicting   that harm."    State v. Stevens, 158 Wash. 2d 304, 310 -11, 143
P.3d 817 ( 2006). The State asserts that it presented sufficient evidence in support of the second


definition    of assault —    that KH -H unlawfully touched CR with criminal intent. We agree with the

State.


          To prove that KH -H acted with criminal intent, the State had to show that he acted " with

the objective or        purpose     to accomplish a result         which constitutes a crime."    RCW 9A.08. 010( a).


And to prove that his touching of CR was unlawful, the State had to establish that the touching

was unprivileged, that it was either harmful or offensive, and that CR did not legally consent to

being    touched. State       v.   Jarvis, 160 Wn.        App.   111, 118, 246 P.3d 1280 ( 2011).      Finally, to prove

that KH -H committed the assault with sexual motivation, the State had to show that sexual


gratification was one of his purposes in assaulting CR. State v. Halstien, 65 Wash. App. 845, 851,

829 P.2d 1145 ( 1992),            aff'd 122 Wash. 2d 109, 857 P.2d 270 ( 1993).

          Here, the following unchallenged findings of fact clearly support the trial court' s

conclusion that KH -H committed fourth degree assault with sexual motivation based on an


unlawful touching of CR with criminal intent:




                                                                    4
No. 45461 - 1 - II



                                                              V.

               While he was sitting on C.R.' s bed, [ KH -H] began to make sexual advances
        towards C. R. [ KH -H] started kissing C. R. on her mouth and cheek, then moved to
        her neck. C. R. was leaning back against the wall, and [ KH -H] pushed C. R. the rest
        of the way onto her back, then climbed onto her so he was " hovering" over her,
        essentially straddling C. R.      with one of         his legs   on either side of    her. [ KH -H] was
        facing down at C. R. while she was facing up towards him on her back.

                                                              VI.
                     KH -H] put his mouth on C. R.' s neck and bit her several times hard
        enough to leave three separate " hickies" or " love bites" on her neck, one on the
        left side, one in the middle, and one on the right side of her neck. C. R. said the
        respondent bit her hard enough each time that it hurt. The marks on C. R.' s neck
        remained visible for over a week, and C. R. used scarves to cover the marks when
        she was around other people. C. R. did not consent to being kissed or bitten by
         KH -H] .


                                                              VII.

                  Under the circumstances as described by C.R., being kissed on the cheek
        and mouth, and being kissed and bitten on the neck, are harmful and offensive
        contacts because C. R. did not have any dating or significant -other relationship
        with [ KH -H] and did not consent at any time to have him do those things to her.

                                                          VIII.
                  While he     was   trying   to kiss   and   bite C. R., [ KH -H] also put his hand inside
         her   shirt and   tried to touch her breasts,        and    he tried to   unbutton   her   pants.   C. R.

         told [ KH -H] to stop, physically resisted [ KH -H]' s efforts, and tried to push [ KH-
         H] off her.


                                                              IX.
                     KH -H]' s efforts to kiss C. R. on her mouth, cheek, and neck, and his
         efforts to get his hand on her breasts and into her pants, demonstrate his actions
         were done for the purpose of his sexual gratification.


CP at 36 -37.


         KH -H does not contend that substantial evidence in the record fails to support these

findings, or that these findings fail to support the trial court' s conclusion that he was guilty of

fourth degree assault with sexual motivation. Instead, KH -H contends that the trial court failed

to include certain crucial facts in its written findings, which crucial facts KH -H contends show




                                                               5
No. 45461 - 1 - II



that he did   not act with criminal       intent because CR    was   sending him " mixed           messages."'   Br. of


Appellant     at   11.   KH -H' s contention with the trial court' s omission of these " crucial facts" from


its findings is not an appropriate means to challenge the sufficiency of evidence supporting his

guilty adjudication because it requires us to reevaluate the persuasiveness of the evidence and the

credibility of CR' s testimony, which is an exclusive function of the fact -finder. J.P., 130 Wn.

App. at 891 -92. Accordingly, we hold that the State presented sufficient evidence in support of

KH -H' s juvenile adjudication of guilt to fourth degree assault with sexual motivation.


                          II. CONSTITUTIONALITY OF LETTER -OF- APOLOGY CONDITION


        Next, KH -H challenges the condition in his disposition order requiring him to write a

letter of apology to CR, contending that the condition violates his rights under the First

Amendment of the United States Constitution and article I, section 5 of the Washington


Constitution. Because the disposition condition requiring KH -H to write a letter of apology to

CR serves the State' s compelling interest in rehabilitating juvenile offenders, we hold that the

condition did not violate KH -H' s constitutional rights.


A.      First Amendment


        The First Amendment of the United States Constitution, by incorporation into the

Fourteenth Amendment due process clause, prohibits states from " abridging the freedom of

speech."    U. S. CONST. amend. I; Gitlow v. New York, 268 U.S. 652, 666, 45 S. Ct. 625, 69 L. Ed.
1 For example, KH -H argues that the trial court erred by omitting from its findings the facts that
  1) CR apparently told the investigating officer that she had not expressly told KH -H to stop but
had only   pushed        him away; ( 2)   when KH -H initially pulled her onto his lap, according to CR' s
                                                        but did                    protest; ( 3)   CR admitted that
testimony,     she " wiggled and ...       moved off"             not   verbally
KH -H did not pin or hold her down during the incident; as well as ( 4) various facts tending to
show that CR liked KH -H, felt attracted to him, and had previously had consensual physical
contact with him, such has holding hands and hugging. RP at 28.


                                                           6
No. 45461 -1 - II



1138 ( 1925).      The United States Supreme Court has held that " the right of freedom of thought


protected by the First Amendment against state action includes both the right to speak freely and

the right to   refrain   from speaking         at all."    Wooley v. Maynard, 430 U.S. 705, 714, 97 S. Ct. 1428,.

51 L. Ed. 2d 752 ( 1977).           The protection from compelled speech extends to statements of fact as


well as of opinion.      Rumsfeld       v.   Forum for Academic & Institutional Rights, Inc., 547 U.S. 47,


62, 126 S. Ct. 1297, 164 L. Ed. 2d 156 ( 2006).

          In concluding that the challenged disposition condition here did not violate KH -H' s First

Amendment rights, we are guided by United States v. Clark, 918 F.2d 843 ( 9th Cir. 1990),

overruled on other grounds            by     United States    v.   Keys, 133 F.3d 1282 ( 9th Cir. 1998), a Ninth


Circuit Court of Appeals opinion that upheld the constitutionality of a similar condition.

          In Clark, two police officers were convicted of perjury and were ordered to publish an

apology admitting to the truth of their charges as a condition of their probation. Clark, 918 F.2d

at 845. The court stated that the test for determining whether the probation condition violated

the   officers'   First Amendment          right   to   refrain   from speaking         was "`   whether the [ condition was]



primarily designed to affect the rehabilitation of the probationer or insure the protection of the

public.'"    Clark, 918 F.2d at 848 ( quoting United States v. Consuelo- Gonzales, 521 F.2d 259,
265, n. 14 ( 9th Cir. 1975)).


          In applying this test, the          court   in Clark     stated   that   a   reviewing   court "`   must determine


whether the sentencing judge imposed the conditions for permissible purposes, and then it must

determine      whether   the   conditions are         reasonably related to the           purposes.'" 918 F.2d at 848


 quoting United States         v.   Terrigno, 838 F.2d 371, 374 ( 9th Cir. 1988)).                  The court noted that this




                                                                    7
No. 45461 - 1 - II



test   applies " even where preferred rights are affected."             Clark, 918 F.2d at 847. The court held


that the probation condition requiring the officers to publish an apology met this test, reasoning:

          The record supports the conclusion that the judge imposed the requirement of a
          public apology for rehabilitation. Neither [ of the officers] have admitted guilt or
          taken responsibility for their          actions.    Therefore, a public apology may serve a
          rehabilitative purpose. See Gollaher v. United States, 419 F.2d 520, 530 ( 9th Cir.)
            It is almost axiomatic that the first step toward rehabilitation of an offender is the
          offender' s recognition     that   he   was at   fault. "), cert.   denied, 396 U.S. 960, 90 S. Ct.
434, 24 L. Ed. 2d 424 ( 1969).  Because the probation condition was reasonably
          related to the permissible end of rehabilitation, requiring it was not an abuse of
          discretion.
918 F.2d at 848.


          Similar to the probation statute examined in Clark, rehabilitation is one of the primary

purposes of the Juvenile Justice Act (JAA) of 1977. RCW 13. 40. 010; see also State v. Rice, 98
Wash. 2d 384, 394, 655 P.2d 1145 ( 1982) ( "[            I] n resolving any issue which turns on the legislative

purpose of [the      JAA], we must ensure that our decision effectuates to the fullest possible extent


both the   purpose of     rehabilitation and the      purpose of punishment. "), rejection on other grounds




recognized     by State   v.   Coria, 120 Wash. 2d 156, 170, 839 P.2d 890 ( 1992)).             Accordingly, in

examining whether a disposition condition imposed under the JAA violates the First Amendment

protection against compelled speech, we apply the test articulated in Clark.

          Applying that test here, we hold that the " letter of apology" condition did not violate

KH -H' s First Amendment rights. As in Clark, the record here supports the conclusion that the


juvenile court imposed the challenged condition for the purpose of rehabilitating KH -H. In

discussing the requirement that KH -H write a letter of apology to the victim, the juvenile court

noted its concern that KH -H would again offend based on his pattern of being disrespectful to

women. And requiring KH -H to apologize to the victim of the offense that he was adjudicated



                                                               8
No. 45461 -1 - II



guilty of committing is reasonably related to the rehabilitative purpose of the JAA. Accordingly,

we hold that the condition did not violate KH -H' s rights under the First Amendment.

B.      Article I,Section 5


        Article I,   section   5   of   the Washington Constitution     provides, "   Every person may freely

speak, write and publish on all subjects,         being   responsible   for the   abuse of   that   right."   The


parties have not identified, and we have not located, any case addressing whether article I,

section 5 applies to protect against compelled speech, let alone whether it provides greater


protection than that afforded under the First Amendment. And KH -H does not argue that article


I, section 5 provides greater protection than the First Amendment in this context.


        Moreover, even if KH -H had argued that article I, section 5 provides greater protections


than the First Amendment in this context, his brief fails to provide an analysis of the Gunwall2


factors for making this determination and, thus, we need not address it further. See State v.

Davis, 141 Wash. 2d 798, 834, 10 P.3d 977 ( 2000) ( declining             to address argument that state

constitutional provision provided greater protection that its federal counterpart where appellant


failed to brief Gunwall factors). Although previous cases have determined that article I, section


5 provides greater protections than the First Amendment in different contexts, such prior


determinations do not relieve KH -H of his obligation to provide briefing of the Gunwall factors

if he wants to assert that article I, section 5 provides greater protection in the context of State


compelled speech. See Ino Ino, Inc. v. City ofBellevue, 132 Wash. 2d 103, 115, 937 P.2d 154

 1997) ( " Even where a state constitutional provision has been subject to independent


interpretation and found to be more protective in a particular context, it does not follow that




2 State v. Gunwall, 106 Wash. 2d 54, 58, 720 P.2d 808 ( 1986).


                                                           9
No. 45461 -1 - II



greater protection   is   provided   in   all contexts. ");   see also State v. Reece, 110 Wash. 2d 766, 7778,


757 P.2d 947 ( 1998) (    The proper inquiry under Gunwall is whether " on a given subject matter"

the Washington constitutional provision should give greater protection than the minimum


protection afforded by the federal constitution.).

        Because KH -H does not argue that article I, section 5 provides greater protection than the


First Amendment, and because the challenged disposition condition does not violate KH -H' s First


Amendment rights under the test set forth in Clark, we affirm.




 Sutton, J.




                                                              10
No. 45461 -1 - II



        BJORGEN, A. C. J. (   dissenting   in   part) —   I agree with the majority' s analysis concluding

that sufficient evidence supported the adjudication of guilt. I part with the majority, though, on

the constitutional issue and would hold that requiring KH -H to write a letter of apology and

confession offends the First Amendment of the United States Constitution.


        In West Virginia State Board ofEducation v. Barnette, 319 U.S. 624, 639, 63 S. Ct. 1178,

87 L. Ed. 1628 ( 1943),   the Supreme Court held that a compelled flag salute and pledge of

allegiance in public schools violated the First Amendment. The Court rested its holding on the

recognition that



                  i] f there is any fixed star in our constitutional constellation, it is that no
        official, high or petty, can prescribe what shall be orthodox in politics, nationalism,
        religion, or other matters of opinion or force citizens to confess by word or act their
        faith therein. If there are any circumstances which permit an exception, they do not
        now occur to us.


Barnette, 319 U.S. at 642. The compelled salute and pledge, the Court held,


        transcends   constitutional   limitations ...          and invades the sphere of intellect and
        spirit which it is the purpose of the First Amendment to our Constitution to reserve
        from all official control.


Id. at 642.


        The Court expanded the reach of its rationale in Barnette by holding in Wooley v.

Maynard, 430 U.S. 705, 97 S. Ct. 1428, 51 L. Ed. 2d 752 ( 1977),              that the State may not compel

individuals to display on their vehicles a license plate motto with which they disagree. At the

core of the Court' s rationale was its conclusion that


        the right of freedom of thought protected by the First Amendment against state
        action includes both the right to speak freely and the right to refrain from speaking
        at all. See Board ofEducation v. Barnette, 319 U.S. 624, 633 -634, 63 S. Ct. 1178,
        1182 -1183, 87 L. Ed. 1628 ( 1943);           id.,   at   645, 63 S. Ct.,   at 1188 ( Murphy, J.,
        concurring).   A system which secures the right to proselytize religious, political,
        and ideological causes must also guarantee the concomitant right to decline to foster



                                                          11
No. 45461 - 1 - II



         such   concepts.      The right to speak and the right to refrain from speaking are
         complementary         components      of   the broader   concept   of "   individual freedom of
         mind."   Id., at 637.


Wooley, 430 U.S. at 714; see also Miami Herald Publ' g Co. v. Tornillo, 418 U.S. 241, 94 S. Ct.
2831, 41 L. Ed. 2d 730 ( 1974).


         Although these holdings from Barnette and Wooley may suggest a per se condemnation

of any compelled expression of attitude or opinion, that approach was not followed by either

opinion. The Barnette Court held that


         freedoms      of speech and of press, of      assembly,   and of   worship ...   are susceptible


         of restriction only to prevent grave and immediate danger to interests which the
         state may lawfully protect.

Barnette, 319 U.S.     at   639.   Wooley took a somewhat different approach, explaining that

                     i] dentifying the Maynards'        interests as implicating First Amendment
         protections    does            inquiry
                               not end our              however. We must also determine whether
         the State' s countervailing interest is sufficiently compelling to justify requiring
         appellees to display the state motto on their license plates.

Wooley, 430 U.S. at 715 -16. The principles on which Barnette and Wooley draw, read

                                             enduring rule that certain speech may be prohibited only if it is
                                        s3




analogously     with   Brandenburg'

likely to incite imminent lawless action, suggest at the least that the State may compel speech

only if necessary to prevent a grave and imminent danger. Whether the First Amendment erects

a per se bar against compelled speech need not be addressed for purposes of this dissent.

          Our case law also recognizes the presumptive limitation of constitutional rights of certain


classes, such as prisoners. See, e.g., Pell v. Procunier, 417 U.S. 817, 822, 826, 94 S. Ct. 2800, 41




3
    Brandenburg v. Ohio, 395 U.S. 444, 447, 89 S. Ct. 1827, 23 L. Ed. 2d 430 ( 1969).

                                                           12
No. 45461 - 1 - II



L. Ed. 2d 495 ( 1974).   Similarly, a number of federal circuit court decisions have upheld probation

conditions which limit First Amendment rights. Even prisons, though,

        are not   beyond the   reach of   the Constitution....        Indeed, we have insisted that prisoners
        be accorded those rights not fundamentally inconsistent with imprisonment itself or
        incompatible with the objectives of incarceration.


Hudson v. Palmer, 468 U.S. 517, 523, 104 S. Ct. 3194, 82 L. Ed. 2d 393 ( 1984).


        Even if this authority allows some reduction in the First Amendment rights of adjudicated

juveniles, the luster of the principles followed in Barnette and Wooley demands that their

sacrifice rest on something more than a presumed rational basis. Yet that is all that the State or .

the majority offer.4
         In the name of rehabilitation, the condition here at issue would force a citizen to


apologize for an action even if he felt no remorse and to admit to a wrongful action even if he•


sincerely felt he was not in the wrong. If there is a sound and discriminating empirical basis for

concluding that this sort of compulsion will nourish responsibility among juveniles, instead of

simply schooling them in       cynical manipulation,    it is   not   before   us   in this   appeal.   Something

more than a law review article or the factual assumptions of other courts is needed. Without that


empirical and individualized basis, only the presumed best intentions of our system stand in the


4 The majority is correct that under the rational basis test used in United States v. Clark, 918 F.2d
843, 848 ( 9th Cir. 1990), overruled on other grounds by United States v. Keys, 133 F.3d 1282
 9th Cir. 1998), the condition here at issue should be upheld. However, Freeman v. Lane, 962
F.2d 1252, 1258 ( 7th Cir. 1992) (   quoting United States ex rel. Lawrence v. Woods, 432 F.2d
1072, 1075 ( 7th Cir. 1970)), held that
           i] n passing on federal constitutional questions, the state courts and the lower
         federal courts have the same responsibility and occupy the same position; there is
         a parallelism but not paramountcy for both sets of courts are governed by the same
         reviewing authority of the Supreme Court."
For the reasons here expressed, the deferential approach of Clark contradicts the principles that
underlie both Barnette and Wooley. Therefore, Clark is not controlling.


                                                       13
No. 45461 -1 - II



way of disquieting comparisons with other attempts at forced thought. The First Amendment

requires more from us.


             After Buckley v. Valeo, 5 after Citizens United,6 we may justly wonder what remains of

the marketplace of ideas theory of the First Amendment; as what was once a marketplace

becomes monopolized by those with the means to buy both voice and decibel, as the oaths of

public office become spoken more by those who best pleased the few with the means to purchase

campaign persuasions. What remains, at the least, is the protection of that " sphere of intellect


                                                                                                   Wooley. 8 What
                                Barnette7
and spirit" spoken of      in               and   the " individual freedom   of mind" cited   in


remains is the less pragmatic, but more sublime purpose of protecting the free and incandescent

workings of the human mind.


             The restriction of what may be said does not restrict what may be thought. The

prescription of what must be said, on the other hand, compels what is professed, and with that


more closely touches the instruments of thought, more deeply trespasses on our crowning zone

of privacy, on the beauties and mysteries of the mind. To guard these treasures, the compulsion

of attitude and opinion here at issue, if not barred per se, should be allowed only if the strict




5
    Buckley v. Valeo, 424 U.S. 1, 96 S. Ct. 612, 46 L. Ed. 2d 659 ( 1976).

6 Citizens United v. Fed. Election Comm' n, 558 U.S. 310, 130 S. Ct. 876, 175 L. Ed. 2d 753
    2010).


7 391 U.S. at 642.

8430 U.S. at 714.


                                                           14
No. 45461 -1 - II



standards of Barnette are met. The State' s showing does not remotely approach those standards.

Therefore, I dissent.




                                                                      A,c.




                                               15